                                               UNITED STATES DISTRICT COURT
                                                           for the
                                              EASTERN DISTRICT OF CALIFORNIA

                                                                                                           2:18-CR-00242 CKD
 UNITED STATES OF AMERICA,                                              Violation Notice/USDC Case Number: CA52 6281919

            v.                                                                   Order to Pay
                                                                                 (Violation Notice)
 JEFFREY R. ORTON
 Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):
 Charge(s) Defendant Convicted of:                                               Nature of Charge(s)
                                                                                  Willful Destruction, Damage and Removal of Government Property
 38:901C.P

 ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:
    PROBATION for a term of             months, expiring on                        . Your conditions of probation are as follows:

            1.      Your probation shall be unsupervised:
            2.      You shall not commit another federal, state, or local crime;
            3.      You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
                    following additional checked conditions:
                    You shall pay a fine in the amount $               , a special assessment of $ .00 , restitution in the amount of $              ,
                    and a $ 0.00 processing fee for a total financial obligation of $           0.00 , which shall be paid immediately or
        12          in monthly payments of $ 0.00 , per month commencing on                                and each month thereafter by the         of
                    the month until paid in full. While on probation and subject to any financial obligation of probation, you shall notify the court
                    of any material change in your economic circumstances that might affect your ability to pay the fine.
                    You shall perform             hours of community service by                          .
                    You are hereby committed to the Bureau of Prisons to be imprisoned for a term of               months.
                    beginning immediately or                    by reporting to the United States Marshal located at 501 I Street, 5th Floor, Sacramento,
                    California, 95814, unless a different reporting time has been reported for prior to that date.
                     Other: __________________________________________________________________________________________________
                    ________________________________________________________________________________________________________
 ✔ PAY a fine in the amount of $ 150.00                    , a special assessment of $ 10.00 and a $ 0.00 processing fee for a total
   financial obligation of $ 160.00      due immediately or no later than December 13, 2019 .

    YOUR ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on                                                 at              and ORDERED TO
    file a Status Report 14 days prior to your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.


         Count 1 of the Information DISMISSED.
 ✔ OTHER:________________________________________________________________________________________________________

   IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
   late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
   could be placed on your driving record. The check must be made payable to “CLERK- U.S.D.C.” and SENT to the following address:

                 CENTRAL VIOLATIONS BUREAU                                   ✔         CLERK, UNITED STATES DISTRICT COURT
                 P.O. Box 71363                                                        Eastern District of California- Sacramento Division
                 Philadelphia, PA 19176-1363                                           501 I Street, #4-200
                 1-800-827-2982
                                                                                       Sacramento, CA 95814
                 -or-
                 Pay on-line at www.cvb.uscourts.gov and
                 Click on "Pay On-Line"

Your check or money order must indicate your name and v i o l a t i o n n o t i c e / case number shown above to ensure your
account is credited for payment received and that no late fees or warrants/abstracts attach to your case for failure to pay.




D A T E D :12/13/2018                                                         /s/ Carolyn K. Delaney
                                                                              Carolyn K. Delaney
                                                                              United States Magistrate Judge
 CRD Initials: GJM
